UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

IN THE MATTER OF THE EX PARTE
APPLICATION OF MARK McDONALD and                                                     Misc. Case No.: l:19-mc-00229
DAVID HOLUKOFF FOR AN ORDER TO TAKE
DISCOVERY PURSUANT TO 28 U.S.C. $ 1782

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         [t           9 ORDER GRANTING EX PARTE SUPPLEMENTAL
        APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

          This matter comes before the Court upon an ex parte supplemental application for

discovery pursuant to 28 U.S.C. § 1782 ("Supplemental Application") filed by Mark McDonald

and David Holukoff (collectively, "Applicants"). Having considered the Supplemental

Application, Applicants' Memorandum of Law, the Declaration of Lauren Valastro, the exhibits

attached thereto, all previously submitted supporting materials at ECF Nos. 1-7 and 9, and all

other relevant factors;

          The Court FINDS that:

          1.         The statutory requirements of 28 U.S.C. § 1782 are satisfied.

          2.         Each of the discretionary factors set forth in Intel Corp. v. Advanced Micro

Devices, Inc., 542 U.S. 241, 264-64 (2004), weigh in favor of granting discovery.

          3.        Production of the requested documents is warranted.

          IT IS HEREBY ORDERED THAT:

          I.         The Application is GRANTED.

          2.         Applicants are hereby authorized to issue and serve a subpoena on The Clearing

House Payments Company, LLC, a Delaware corporation with its principle place of business in

New York at 1114 Avenue of the Americas, 17Floor, New York, NY 10036-7772 ('CHIPS")
for the production of the following documents for the period 2016 to present:

               A.           Copies of all orders, instructions, and records of wire transfers received

from a payor/transferor bank by a payee/transferee bank, including intermediary and

correspondent banks, for the benefit or credit of, or with any reference to, the following

individuals and entities (collectively, "Discovery Subjects"):

                     I.      REDS Caribbean, Ltd.;

                    II.      REDS Caribbean (BVI), Ltd.;

                    II I.    Reds Americas, Inc.;

                    IV.      Michael Robert Charbonne;

                    V.       Tricia Charbonne-Downes;

                    VI.      Randall Harford;

                 Vil.        Dayne Harford;

                V111.        Ryan Harford;

                    IX.      Daynco Ltd.

                    X.       Robert Holloway;

                    XI.      JUKES Group;

                 Xll.        Raymond Mark McMillan;

                Xlll.        Global Insurance Services, Ltd.

                 XIV.        Goliath Offshore Services Ltd.

                 xv.         Goliath Offshore Holdings Pte Ltd

                XVI.         Goliath Offshore Pte Ltd

                xvi1.        Avant Garde Insurance Services Ltd.

                xviii.      Penelope Belmontes aka Penelope Rahim



                                                     2
                   xix.     Lavelle Holdings, Inc.

                   xx.      Sherron Harford

                   xxi.     Hayden Borrell

                  B.        Copies of records concerning accounts, loans, lines of credit or other

funding arrangements in the name of, or held beneficially for, the Discovery Subjects, including

copies of present and historical account balance information, and records of incoming and

outgoing payments.

         3.        CHIPS shall produce the documents requested in their respective subpoenas

 within twenty-one (21) days of service of the subpoena and as required under the Federal

 Rules of Civil Procedure and the Local Rules of the United States District Court for the

 Southern District of New York.

         4.        Until further Order by this Court, CHIPS shall preserve documents and

 evidence, electronic or otherwise, in their possession, custody or control that contain

 information potentially relevant to the subject matter of Applicants' document request as listed

 in this Order.

         5.        The Court shall retain jurisdiction over the matter for the purpose of enforcing

this Order, as appropriate, and assessing any supplemental request for discovery assistance by

Applicants.

         6.        A copy of this Order shall be served with each discovery demand.


SO ORDERED

Dated: Ngw York, New York
          L2           51      .2019

                                                         Honorable Paul G. Gardephe, USDJ



                                                     3
